Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Detailed Action
This is a Final Office Action of the instant application 16/375,507 (hereinafter the ’507 application), responsive to the amendment filed on 12/8/2021. The ’507 application is a reissue of US Application No. 13/429,666 (hereinafter the ‘666 Application), filed March 26, 2012, which has been granted as US Patent Number 9,615,264 (hereinafter the ‘264 Patent) granted April 4, 2017.
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  

Obligations
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,615,264 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the 
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b). 

Prosecution History
During initial examination, the claims were substantially amended from their original state to overcome the prior art or record (Yakov (US PUB 2004/0111308)).  Specifically, the Patent Owner added limitations corresponding to:
-controlling an allocation of physical resources by at least one automated control within a network having a changing network state associated with a risk, based on a received control signal 
-a memory configured to store parameter of a network model comprising values representing an estimate of changing network 
-an automated communication network interface port
-an automated arbitrage agent being operationally associated with the memory and the automated communication network interface port
-engage in a negotiation of an automatic arbitrage transaction based on at least (a) an analysis of the risk and (b) a self-interest of the automated arbitrage agent with at least one automated counterparty, with respect to a communication of information 
-engage in the transaction comprising a communication of at least a portion of information defining the estimate of the changing network state through the automated communication network interface port
-update the network model
-generate the control signal selectively dependent on the updated network model and an output of the automated arbitrage agent configured to communicate at least one of the generated control signal and information dependent on the generated control signal.

The above amendments were to claim 14 (allowed claim 1), other claim where amended to contain similar limitations to overcome the prior art of record. 

From the Notice of Allowance:
 Examiner agrees with Applicant’s arguments submitted on October 17, 2016. The limitations of an automated self-interest arbitrage agent in combination with the other limitations on independent claims 14, 34, 37, 40 and 42 are novel and nonobvious over the prior art of record. Therefore, the present case is in condition for allowance.


Reissue Declaration
The Declaration filed 9/11/2020 is accepted, according to the rules set forth for reissue declarations under 35 U.S.C. 251.

Recapture 
Claims 25 and 26 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based and within related applications within the patent family. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).  A broadening aspect is present in the reissue which was not present in the application for patent.  The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application.  Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.

  MPEP 1412.02.II.B notes that:
 “Where a claim in a reissue application is broadened in some respect as compared to the patent claims, the examiner must next determine whether the broadening aspect(s) of that reissue claim surrendered during the prosecution of the original application (which became the patent to be reissued). The "original application" includes the patent family’s entire prosecution history. MBO Laboratories, Inc. v. Becton, Dickinson & Co., 602 F.3d 1306, 94 USPQ2d 1598 (Fed. Cir. 2010). Each limitation of the patent claims, which is omitted or broadened in the reissue claim, must be reviewed for this determination.”

During the prosecution of the ‘264 Patent (Application No. 13/429,666), the Patent owner argued that the following added limitations differentiated the claims from the prior art:
engage in a negotiation of an automatic arbitrage transaction based on at least an analysis of the risk and a self-interest of the automated arbitrage agent with at least one automated counterparty, with respect to a communication of information relating to the first set of stored values, the negotiation comprising at least one automated communication through the automated communication network interface port,
engage in the transaction comprising a communication of at least a portion of information defining the estimate of the changing network state through the automated communication network interface port,  (specifically see the 10/17/2016 remarks pages 43-44 of the 13/426,666 application)

Applicant further argued the lack of the above limitation within the prior art of record, notably Yakov (US PUB 2004/0111308).

Additionally, the claims were said to be allowed for the following reasons:

From the Notice of Allowance:
 Examiner agrees with Applicant’s arguments submitted on October 17, 2016. The limitations of an automated self-interest arbitrage agent in combination with the other limitations on independent claims 14, 34, 37, 40 and 42 are novel and nonobvious over the prior art of record. Therefore, the present case is in condition for allowance.

In considering this recapture rejection, the Examiner has evaluated the claims according to the recapture rule three-step process as set forth in In Clement, 131 F.3d at 1468-70, 45 USPQ2d at 1164-65:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(1) First, it was determined, in what respect, the reissue claims are broader in scope than the original patent claims. In the instant case the claims no longer include:


With regard to claim 25 (which compares loosely to claim 23), the claims as amended lack the below material:  

“engage in automated negotiation…”
“…communicating a previously unavailable automated network state information…”
“a network model comprising a set of stored values representing statistical estimates of a varying availability state of an automated network comprising physical elements, an accuracy of the statistical estimates being limited by availability of state information for the automated network;”

“a control, configured to automatically control the automated network in dependence on the updated network model comprising the set of stored values, the control having an output signal selectively dependent on the network model”

Claim 25, as amended, removes concept of control of the network being based on the updated network model comprising stored values (where these stored values represent statistical estimates of varying availability state), added in the original prosecution of the ‘666 application.



With regard to claim 26 (which compares loosely to claim 18), the claims as amended lack at least the below specified material:  

 “Storing parameters defining a model of a time-varying communication network having a changing state in memory, comprising network state information for estimating a time-varying state of the communication network and a reliability risk of at least one physical resource within the communication network”
“updating the stored parameters defining the network model in the memory based on at least the communicated network state information”

Claim 26 as amended does not define nor use the ‘parameters’ the same way as was amended in the parent application.  Previously with regard to claim 26 (which aligns with original claim 18), on 10/17/2016 the Patent Owner added and argued the following features:


(2) Next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution.  Here the below limitations were added to the claims on the above noted dates to distinguish the '666 Application over the prior art:

Claim 25:

With regard to claim 25 (which similar to claim 23 as allowed which was originally prosecuted as claim 42), on 11/22/2016 the Patent Owner agreed to add the below entire paragraphs to gain allowance:
“engage in an automated negotiation based on at least (a) an analysis of the statistical estimates of the varying availability state, and (b) a self-interest of the automated arbitrage agent through the communication network interface port, between the automated arbitrage agent and an automated counterparty agent” 
“a control, configured to automatically control the automated network in dependence on the updated network model comprising the set of stored values, the control having an output signal selectively dependent on the network model”


“engage in an automatic arbitrage transaction through the communication network interface port with the automated counterparty agent, the transaction comprising at least communicating previously unavailable automated network state information for the automated network to increase an accuracy of the statistical estimates, and a token representing compensation for the arbitrage transaction, 
update the network model based on the communicated previously unavailable automated network state information for the automated network; and
 account for the communicated token; and 
a control, configured to automatically control the automated network in dependence on the updated network model comprising the set of stored values, the control having an output signal selectively dependent on the network model.”

Issues with Present Claim 25 Amendments:
Claim 25, as amended, still lacks the concept of control of the network being based on the updated network model comprising stored values (where these stored values represent statistical estimates of varying availability state), added in the original prosecution of the ‘666 application.
Additionally the claims had been previously amended to refer to ‘state information’ as ‘automated network state information’ and the ‘negotiation’ to be ‘an automated negotiation’.


Claim 26:

With regard to claim 26, on 10/17/2016 the Patent Owner added and argued the “self-interest of the automated arbitrage agent” feature:
“providing an automated arbitrage agent which acts in its own self-interest”
 “engaging in an automated negotiation based on at least (a) an analysis of the reliability risk, and (b) self-interest of the automated arbitrage agent”.  
This limitation is no longer positively recited.

With regard to claim 26, on 10/17/2016 the Patent Owner added and argued the following features:
“Storing parameters defining a mode of a time-varying communication network having a changing state in memory, comprising network state information for estimating a time-varying state of the communication network and a reliability risk of at least one physical resource within the communication network”
 “engage in an automated negotiation based on at least (a) an analysis of the reliability risk and (b) self-interest of the automated arbitrage agent, through an automated communication network between the automated arbitrage agent and at least one automated counterparty, of a transaction comprising a communication of the network state information”
 the communication network state and the reliability risk of at least one physical resource within the communication network based on at least the network model and the communicated network state information”
“updating the stored parameters defining the network model in the memory based on at least the communicated network state information”
“generating a control signal, by at least one automated control, for automatically altering an allocation of at least one physical resource within the network, dependent on at least the estimated communication network state and the reliability risk of the at least one physical resource within the communication network;”
“communicating at least one of the generated control signals and information dependent on the generated control signal.”

Issues with Present Claim 26 Amendments:
Claim 26 as amended does not define nor use the ‘parameters’ the same was as was amended in the parent application.  Previously with regard to claim 26 (which aligns with original claim 18), on 10/17/2016 the Patent Owner added and argued the following features:
“Storing parameters defining a model of a time-varying communication network having a changing state in memory, comprising network state information for estimating a time-varying state of the communication network and a reliability risk of at least one physical resource within the communication network”
based on at least the communicated network state information”

In the present amendment the Patent Owner claims the ‘parameters’ but leaves them untethered to any defining of the network model and all that entails.
 (3) Finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.   In this regard, the claims were not materially narrowed in related aspects or were narrowed in unrelated aspects.  Specifically:

No materially narrowing (so claims not enlarged) in other respects identified.

  Responsive to the above cited amendments and arguments, the Examiner issued the patent claims on the basis that the limitations corresponding to above noted added limitations patentably distinguish the claimed invention from the prior art. The reissue claims do not recite these added / argued limitations. Accordingly, claims 25 and 26 are rejected under 35 U.S.C. 251 for attempting to recapture surrendered subject matter.  



Prior Art
Claims 1-14 and 18-26 are not covered by the prior art as presented in the 5/24/2021 amendment.  The amended claims overcome the prior art of record, for the 

The Examiner notes that full faith and credit should be given to the search and action of a previous examiner unless there is a clear error in the previous action or knowledge of other prior art. In general, an examiner should not take an entirely new approach or attempt to reorient the point of view of a previous examiner, or make a new search in the mere hope of finding something. Amgen, Inc. v. Hoechst Marion Roussel, Inc., 126 F. Supp. 2d 69, 139, 57 USPQ2d 1449, 1499-50 (D. Mass. 2001).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
	Patent Owner argues that “Claim 25 has been conformed to the Examiner’s statements of omissions with respect to claim 23, except as follows:
The Examiner states:
New claim as amended removes the limitation of “the updated network model comprising the set of stored values, the control having an output signal selectivel dependent on the network model.”
Claim 23 provides “update the network model based on the communicated previously unavailable automated network state information for the automated network”.
Claim 25 states: “update the plurality of parameters of the model stored in the memory, based on the communicated previously unavailable state information to produce an updated model” ... “an automated control, configured to produce an output signal for the automated communication network selectively dependent on the updated model.”.
Since the model is defined by way of the parameters, these have high correspondence, and indeed, claim 23 is broader than claim 25, since claim 23 encompasses updating the model by other means that updating the parameters of the model..”
	In response, the Examiner respectfully submits that amended claim 25 attempts to recapture previously surrendered subject matter as it still lacks the concept of control of the network being based on the updated network model comprising stored values (where these stored values represent statistical estimates of varying availability state), as was added in the parent case.   Additionally the claims had been previously amended to refer to ‘state information’ as ‘automated network state information’ and the ‘negotiation’ to be ‘an automated negotiation’.
 A claim is broader in scope than the original claims if it contains within its scope any conceivable product or process which would not have infringed the original patent.  A claim is broadened if it is broader in any one respect even though it may be narrower in other respects. See, e.g., 37 CFR 1.175(b).  In the instant case, the claims as amended broaden the scope for the reasons set forth above.



Status of Claims
Claims 1-14 and 18-24 are ALLOWED.
Claims 25 and 26 are REJECTED.
Claims 15-17 are CANCELLED.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 Any new ground(s) of rejection presented in this Office action were necessitated by amendment.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS G BONSHOCK whose telephone number is (571)272-4047.  The examiner can normally be reached on M-F 7:15 - 4:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on 571-272-3744.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DENNIS G BONSHOCK/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        



Conferees:
/JOSHUA D CAMPBELL/Primary Examiner, Art Unit 3992